Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “542” has been used to designate both J slot and pin in Figure 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hanson et al (US 9,689,229).
Hanson et al (US 9,689,229) discloses:1. (Original) A downhole tool for transmitting rotation to a casing string, comprising: 
a tool body (194), the tool body having a bore extending from a first end to a second end; 
a cam (192) positioned within the tool body, the cam being axially translatable along an axis of the bore; 
a recess (214), formed in an outer diameter of the cam, the recess having a smaller recess diameter than a planar section of the outer diameter (Fig 15, recess 214 has a smaller diameter than the outer diameter of 192); and 
a locking mechanism (208/210/212), positioned at least partially within the tool body, the locking mechanism comprising: 
a tool key (208), the tool key being movable between a retracted position where at least a portion of the tool key is positioned within the recess and an extended position where at least a portion of the tool key extends radially outward beyond a tool diameter; and 
a biasing member (212), the biasing member driving the tool key toward the retracted position.  (Figures 15-16)
2. (Original) The downhole tool of claim 1, further comprising: 
a pin assembly, the pin assembly including a pin (212) biased (by 194) to extend into the bore (extends inward into the bore of 194), the pin engaging the recess of the cam when the recess is aligned with the pin.  
3. (Original) The downhole tool of claim 1, further comprising: 
a notch (shoulder at upper end of threading 224 on 192) formed in a cam bore, the notch being positioned within a reduced diameter portion of the cam bore.  
4. (Original) The downhole tool of claim 3, wherein the notch is adapted to receive an actuating tool to drive movement of the cam in an axially upward direction.  (Upon connection of an interior tool against the shoulder at the bottom of 192, the cam is adapted to be pulled upwards.)

6. (Original) The downhole tool of claim 1, further comprising: 
a seal positioned between the cam and the tool body.  (A sealing effect is required between elements 192 and 194 for the functionality of fluid lines 222 and 226.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Noske et al (US 2012/0067595).
Hanson discloses the downhole tool of claim 1, however fails to specify further comprising a ball.
Noske, however teaches the common use of a ball for movement of a sleeve in a downhole tool, (Figures 5A-5B), wherein the ball is positioned within the bore of the sleeve, the ball having a ball diameter greater than a sleeve bore diameter, wherein pressure applied to the ball from an uphole direction drives movement of the sleeve in an axially downward direction.
Therefore it would have been obvious to modify Hanson as taught by Noske to provide use of a ball in the even that element 192 is mis-aligned with 194 and requires adjustment for proper fitment and hydraulic fluid operations, to obtain the invention as specified in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679